
	

114 HR 1579 IH: United States-Caribbean Partnership Act of 2015
U.S. House of Representatives
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1579
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2015
			Mr. Engel (for himself, Mr. Meeks, Ms. Wilson of Florida, Mr. Hastings, Ms. Lee, Ms. Clarke of New York, Ms. Frankel of Florida, Mr. Sires, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To establish United States embassies with consular services in the five countries in the Caribbean
			 with which the United States has diplomatic relations but no permanent
			 diplomatic presence: Antigua and Barbuda, Dominica, St. Kitts and Nevis,
			 St. Lucia, and St. Vincent and the Grenadines.
	
	
 1.Short titleThis Act may be cited as the United States-Caribbean Partnership Act of 2015. 2.DefinitionIn this Act, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
 3.FindingsCongress finds the following: (1)While often overlooked, the countries of the Caribbean are important United States partners.
 (2)United States-Caribbean cooperation on commerce, security, and energy must be deepened. (3)The countries of the Caribbean are key voting members of the Organization of American States.
 (4)There are five countries in the Caribbean with which the United States has diplomatic relations, but within which the United States does not have a permanent diplomatic presence. Those countries are Antigua and Barbuda, Dominica, St. Kitts and Nevis, St. Lucia, and St. Vincent and the Grenadines.
 (5)Diplomatic relations with these five countries are conducted through the United States Embassy in Bridgetown, Barbados.
 (6)Due to the lack of presence of United States diplomats in these five countries, citizens of these five countries are required to travel to Barbados for all consular services.
 (7)Due to the lack of presence of United States diplomats in these five countries, in order to meet with local officials, civil society representatives, private sector leaders, United States citizens or others, embassy officials must fly from Barbados to these countries on what are often expensive, sometimes infrequent flights and remain overnight in what are often expensive hotel rooms.
 (8)Due to the lack of presence of United States diplomats in these five countries, United States citizens living in and visiting these five countries do not have full consular services, and in the event of a consular emergency, air traffic could be shut off to any of these islands, in effect stranding United States citizens without full in-country consular services.
 (9)Due to the lack of presence of United States diplomats in these five countries, key events, meetings, ceremonies, and other opportunities are often not attended by United States officials as they are in other countries where there is a permanent diplomatic presence.
 (10)Due to the lack of presence of United States diplomats in these five countries, it is more difficult for United States diplomats to establish close working relationships with local officials, civil society representatives, and others.
 (11)Due to the lack of presence of United States diplomats in these five countries, United States official diplomatic interaction with these countries, including delivery of demarches and other diplomatic messages, which the Secretary of State sometimes requires embassy officials to personally deliver, particularly if of a confidential nature, is often relegated to telephone, facsimile, or email, dramatically reducing the ability of the United States to engage host governments in substantive dialogue.
 (12)Due to the lack of presence of United States diplomats in these five countries, it is more difficult for the United States to conduct public diplomacy in these five countries.
			4.Establishment of United States embassies with consular services in Antigua and Barbuda, Dominica,
 St. Kitts and Nevis, St. Lucia, and St. Vincent and the GrenadinesNot later than five years after the date of the enactment of this Act, the Secretary of State shall establish United States embassies with consular services in Antigua and Barbuda, Dominica, St. Kitts and Nevis, St. Lucia, and St. Vincent and the Grenadines to—
 (1)provide consular services to citizens of these countries and United States citizens living in or traveling to these countries; and
 (2)engage in direct diplomacy with appropriate government counterparts in these countries. 5.ReportNot later than one year after the date of the enactment of this Act and annually thereafter until the requirements under section 4 have been satisfied, the Secretary of State shall submit to the appropriate congressional committees a report on the progress made toward carrying out such section.
 6.Exception for delayThe Secretary of State may delay for up to one year the carrying out of section 4 if the Secretary determines that more time is needed to carry out such section and submits to the appropriate congressional committees a report explaining the reason for such delay.
 7.Limitation on additional fundingTo carry out this Act, the Secretary of State may use only amounts that are available from the Embassy Security, Construction, and Maintenance account and the Diplomatic and Consular Programs account of the Department of State for such purpose.
		
